          Case 1:17-cr-00610-LGS Document 659 Filed 08/05/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 UNITED STATES OF AMERICA,                                    :
                                              Plaintiff,      :    17 Cr. 610-04 (LGS)
                                                              :
                            -against-                         :   SCHEDULING ORDER
                                                              :
 ANDRE COFIELD,                                               :
                                              Defendant, :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS on October 8, 2019, Defendant was sentenced to a custodial term of 168

months followed by a three-year term of supervised release. (Dkt. No. 483)

        WHEREAS on October 26, 2019, Defendant attached a letter to his notice of appeal

seeking new counsel. (Dkt. No. 501)

        WHEREAS on February 9, 2021, Defendant’s motion to vacate, set aside, or correct

sentence pursuant to 28 U.S.C. 2255 was DENIED without prejudice to refile after the issuing of

a decision by the Second Circuit in this matter. (Dkt. No. 624)

        WHEREAS on July 16, 2021, the Second Circuit issued a decision remanding this matter

for this Court to “determine at a hearing whether it intends to impose the search special condition

articulated at sentencing or that is contained in the written judgment.” (Dkt. No. 655)

        WHEREAS on August 4, 2021, Defendant refiled his motion to vacate, set aside, or

correct sentence pursuant to 28 U.S.C. 2255. (Dkt. No. 658)

        WHEREAS Defendant is currently housed at FCI Schuylkill. It is hereby

        ORDERED that Mr. Cesar De Castro is hereby relieved as counsel for Defendant. Mr.

Andrew Bernstein, CJA counsel on duty today, is appointed for the limited purpose of conferring

with the Defendant in connection with his resentencing and coordinating his production for the
           Case 1:17-cr-00610-LGS Document 659 Filed 08/05/21 Page 2 of 2




resentencing hearing. This representation does not extend to Defendant’s pending § 2255

motion. It is further

          ORDERED the parties shall appear for a sentencing hearing on September 27, 2021, at

11:00 a.m. It is further

          ORDERD that as soon as possible but no later than August 20, 2021, the parties shall

file a joint letter stating whether they consent to the Court’s conducting this proceeding via

videoconference and/or telephone conference. The parties shall also make any necessary

arrangements to have the Defendant produced remotely or otherwise by his housing facility. It is

further

          ORDERED that, subject to the parties’ consent, the September 27, 2021, sentencing will

be conducted via videoconference. Counsel for the Government and for Mr. Cofield are directed

to appear and will be provided with call-in instructions via email. FCI Schuylkill is directed to

produce Mr. Cofield for the sentencing hearing. Members of the public may attend by dialing

the audio-only line, (888) 363-4749, using Access Code 558-3333. In the event the video

technology does not function as expected, Defendant and counsel also shall call this number.

          The Clerk of the Court is directed to mail a copy of this Order to the Defendant at the

below address:

                         MR. ANDRE COFIELD (REG. NO. 66013-054)
                         FCI Schuylkill
                         FEDERAL CORRECTIONAL INSTITUTION
                         P.O. BOX 759
                         MINERSVILLE, PA 17954


Dated: August 5, 2021
New York, New York




                                                    2
